  Case 19-15341       Doc 32   Filed 01/27/21 Entered 01/28/21 09:28:57             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.:     19-15341
Louis E Sedlacek                              )
                                              )              Chapter: 13
                                              )
                                                             Honorable Deborah L. Thorne
                                              )
                                              )
               Debtor(s)                      )

                ORDER MODIFYING DEBTOR'S PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

 IT IS HEREBY ORDERED:

    1. Debtor's current Chapter 13 Plan is modified post confirmation by increasing the plan payment
to $645 a month beginning February 2021 until the end of the plan and to defer the current trustee
default to the end of the Plan.

    2. The Plan base shall remain the same.

    3. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior Plan.



                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: January 27, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
